DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/30/2020, have been entered. Claim 1 is amended, claims 2 and 3 are cancelled, and new claims 7 and 8 are added. Accordingly, claims 1 and 4-8 are pending and considered in this Office Action.
Claim Objections
Claim 6 is objected to because of the following informalities: The word “is” appears to be missing between the words ‘precursor’ and ‘performed’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support for the feature requiring the magnet to have a ‘coercive force of 18.0 kOe or higher’. Looking to the originally filed disclosure, Applicant does not appear to be in possession of approximately any value of 20.0 kOe or higher (see Figures 9-12). There is no other disclosure that quantifies an upper bound to the coercive force. As such, the person of ordinary skill would not understand Applicant to be in possession of the invention where the magnet has a coercive force of 18.0 kOe or higher as currently claimed.
Claim 8 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for magnets having coercivity forces of approximately 13.5 to less than approximately 20.0 kOe (from Figure 12), does not reasonably provide enablement for coercive force of 18.0 kOe or higher. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The person of ordinary skill in the art would be unfairly burdened and required to engage in undue experimentation to determine if, and how, to achieve coercivity values with the range as currently claimed (i.e. 18.0 kOe or higher; emphasis respectfully added for clarity).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, the claim utilizes the language: “where R1 represents one or more light rare earth elements containing Y,” (emphasis respectfully added for clarity). The metes and bounds of the claim are indefinite because it is unclear if Applicant intends that R1 must positively include Y. 
The person of ordinary skill in the art would understand that it is conventional, when discussing rare earth elements, to declare whether or not Y is included and/or considered to be a rare earth element. As evidence of this understanding, please see U.S. 5,788,782 at Col. 1 lines 12-14 “(where R is at least one kind of rare earth element, including Y)” and Wikipedia entry for “Yttrium” (attached; notably, “It is a silvery-metallic transition metal chemically similar to the lanthanides and has often been classified as a “rare-earth element””, “The similarities of yttrium to the lanthanides are so strong that the element has historically been grouped with them as a rare-earth element and is always found in nature together with them in rare-earth minerals”, and “As yttrium is chemically similar to lanthanides… A slight distinction is recognized between the light (LREE) and the heavy rare-earth elements (HREE), but the distinction is not perfect” (emphasis respectfully added for clarity).
As such, it is unclear if the claim language is simply declaring that Y would be considered to be a light rare earth element or if Y is actually positively required by claim 4. In the interest of making the record clear, Examiner has interpreted claim 4 broadly such that Y is not positively required by the claim. This determination was reached in view of the understanding in the art before the effective filing date of the claimed invention (as explained above) and in view that Applicant’s examples do not include any Y.
With regard to claim 7, “the ground boundary phase” lacks sufficient antecedent basis and is not recognized within the art. However, it appears that Applicant intended to specify “the grain boundary phase” which was introduced in claim 1. The phrase has been interpreted as ‘the grain boundary phase’.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshina et al. (JP 2013-138111A; machine translation attached) in view of Jin (NL 8100435 A; machine translation attached).
Regarding claim 1, Hoshina et al. (hereinafter “Hoshina”) teaches a method of manufacturing a rare-earth magnet (Example at Paragraphs 0063-0066) including pressure-molding a powder to be a rare earth magnet material (Claim 1 of reference; meeting claimed ‘press-forming a powder’), applying a hot plastic working to give anisotropy (Claim 1 of reference; meeting claimed ‘hot deformation processing… to impart anisotropy’; see also Paragraph 0049 of translation which explains that the hot plastic working step includes a processing degree/compression ratio which would indicate that the hot plastic working step is a hot deformation step), and then infiltrating a modified alloy into the rare earth magnet that infiltrates into a grain boundary phase (Paragraphs 0052, 0065, and 0066; meeting claimed modified alloy containing a transition metal element and a light rare earth element because the alloy is disclosed by Hoshina to be 90.5 Nd and 9.5 Cu). Further, Paragraph 0053 expressly states that the molten Nd-Cu alloy melt diffuses into the grain boundary phase. 
While the translation does not expressly use the word ‘annealing’, the person of ordinary skill would understand from the disclosures of Paragraphs 0052 and 0053 that the high temperature conditions used to melt and infiltrate the modified alloy into the rare earth magnet precursor would meet the BRI of ‘annealing’. In further support that the conditions in Paragraph 0052 and 0053 are an annealing and/or would be considered by persons of ordinary skill to be annealing, Paragraph 0066 also describes “a heat treatment in vacuum …to diffuse and infiltrate the molten modified alloy, thereby obtaining a rare earth magnet”.
Hoshina is silent to the feature requiring the rare earth magnet precursor to be cooled at a rate of 10°C/sec or higher using copper plate contact cooling or water cooling.
However, when looking at the example of Hoshina, Paragraph 0064 describes the hot deformation step for the rare earth magnet precursor (“…filled into a cavity of an ultra-hard die… heated at 600°C for 5 minutes while being pressurized with a super hard punch at a molding pressure of 200 MPa to obtain a compact”) and subsequently at Paragraph 0066 describes the rare earth magnet precursor being subjected to a heat treatment in vacuum at 500°C for 60 minutes to diffuse and infiltrate the molten modified alloy, thereby obtaining a rare earth magnet. To make the record clear, Paragraph 0065 describes the preparation of the modified alloy (i.e. Nd-Cu which is used for the infiltration). As such, the rare earth magnet precursor is necessarily cooled because it was previously treated at 600C and, later, at 500C. Thus, a cooling is necessarily occurring because the latter temperature is lower.
Hoshina is silent to 1) the rate of cooling and 2) the means to achieve the cooling (i.e. copper plate contact cooling or water cooling).
Jin teaches a magnetic element for magnetically operated devices and a method for the manufacture thereof (Title). At Page 3 lines 31-33, Jin teaches that “[w]hen the deformation is performed at a temperature above room temperature, the alloy can then be cooling with air or quenched with water”. Compellingly, Jin explains at Page 4 lines 27-29 that “the rate of cooling to room temperature after the discharge or aging heat treatments is not critical; one can cool with air or quench with water”.
It has been held that “…differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. [W]here the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Considering Applicant’s specification, at Paragraph 0044 (as-filed), Applicant discloses that “The cooling rate is determined based on the experiment results below by the present inventors. By cooling the rare earth magnet precursor C at a cooling rate of 10°C/sec or higher, a rare earth magnet RM having superior coervice force performance as shown in FIG. 6 can be obtained” (emphasis respectfully added for clarity).
Figure 6 is a depiction of the microstructure rather than a depiction of the coercive force. Figures 9-12 appear to show the trend that cooling rates of 10C/sec or more result in higher coercivity values. The y-axis of the graphs show the range of coercivity values from 13.0 to 21.0; notably, none of the examples or comparative examples achieve a coercive force of 20.0 kOe or higher.
To make the record clear, Hoshina’s magnet achieves a coercive force of 23.1 kOe (Paragraph 0072). 
Applicant’s invention does not achieve superior results compared to those achieved by prior art reference Hoshina. As such, the cooling rate is demonstrated to not be critical and a prima facie case of obviousness is established.
Jin, published in 1981, shows that it was known to use water cooling for magnetic materials and appreciates that the cooling rate after hot deformation or other heat treatments (such as aging) is not critical. 
Therefore, in view of the facts explained above, it would be nothing more than routine optimization to determine the appropriate and desired cooling rate absent evidence to the contrary.
Regarding claim 4, Hoshina and Jin teach the method as applied to claim 1 above and Hoshina further teaches a composition of 14.6Nd74.2Fe4.5Co0.5Ga6.2B which meets the claimed structure.
In view of the substantial similarity of the claimed invention to that disclosed by Hoshina, it is presumed that the magnet of Hoshina would possess a Nd2T14B main phase as well as a Nd1.1T4B4 phase in a grain boundary phase of the structure of more than 0 mass% and 50 mass% or less.
	It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5, Hoshina and Jin teach the method as applied to claim 1 above and Hoshina teaches a compression ratio of 10% or more (Paragraph 0049) which overlaps the claimed range. 
Regarding claim 6, Hoshina and Jin teach the method as applied to claim 1 above but Hoshina and Jin do not describe copper plate contact cooling. 
However, the person of ordinary skill in the art would understand copper plate contact cooling as a known and conventional means of cooling. Thus, it would be obvious to select copper plate contact cooling absent evidence of criticality.
Regarding claim 7, Hoshina and Jin teach the method as applied to claim 1 above but fail to expressly quantify how much of the modified alloy diffusely infiltrates into the grain boundary phase.
Hoshina at Paragraph 0053 expressly identifies that the modified alloy melts and diffuses into the grain boundary phase.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In the instant case, it would be a matter of routine optimization to determine how much of the modified alloy diffusely infiltrates into the magnet grain boundary phase.
Regarding claim 8, Hoshina in view of Jin teaches the method as applied to claim 1 above and Hoshina teaches that the magnet has a coercive force of 23.1 kOe (Paragraph 0072) which is within the claimed range.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are moot in view of the discovery of new reference Hoshina and Jin as applied above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 5,788,782 (R-Fe-B permanent magnet materials and process of producing the same).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738